Centra and Pine, JJ. (dissenting).
We respectfully dissent and would affirm the judgment of conviction. In our view, the contention of defendant that he was denied effective assistance of counsel based solely on defense counsel’s failure to join in the prosecutor’s challenge for cause to the prospective juror in question involves matters of strategy outside the record on appeal (see People v Vilfort, 33 AD3d 368 [2006], lv denied 7 NY3d 929 [2006]). “The record does not reveal on what basis counsel might have concluded that [this was a] desirable juror[ ] for the defense . . . , [and] counsel may have been influenced by [this prospective juror’s] demeanor, which is not reflected in the record” (id. at 369).
To the extent that we are able to review defendant’s contention on the record before us, we cannot agree with the majority that defendant was denied effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]; People v Wright, 297 AD2d 875 [2002]). Although in certain rare cases “a single failing in an otherwise competent performance is so ‘egregious and prejudicial’ as to deprive a defendant of his constitutional right” to effective assistance of counsel (People v Turner, 5 NY3d 476, 480 [2005]), this is not one of those rare cases. While certain initial comments of the prospective juror during voir dire indicated that she had prejudged the case, she later indicated in response to questioning by defense counsel that she understood that she could not find defendant guilty *1252without first hearing any evidence. Defense counsel’s strategic decision not to join in the prosecutor’s challenge for cause to the prospective juror should not be second-guessed in hindsight (see People v De Marco, 33 AD3d 1045, 1046 [2006]; People v Davis, 15 AD3d 930, 932 [2005], lv denied 5 NY3d 761 [2005]; see also People v Thomas, 244 AD2d 271 [1997], lv denied 91 NY2d 898 [1998]). In any event, even assuming, arguendo, that defense counsel erred in failing to join in the prosecutor’s challenge for cause to the prospective juror, we conclude that defense counsel’s “single failing in an otherwise competent performance” did not deny defendant effective assistance of counsel (Turner, 5 NY3d at 480; see People v Turck, 305 AD2d 1072, 1073 [2003], lv denied 100 NY2d 566 [2003]). Present—Scudder, P.J., Martoche, Centra, Green and Pine, JJ.